UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 6, 2012 COLONY RESORTS LVH ACQUISITIONS, LLC (Exact name of registrant as specified in its charter) Nevada 000-50635 41-2120123 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3000 Paradise Road Las Vegas, Nevada 89109 (Address of principal executive offices) Zip Code Registrant's telephone number, including area code: (702) 732-5919 N/A (Former name or former address, if changed since last report) Item 1.03 Bankruptcy or Receivership On September 14, 2011, Goldman Sachs Commercial Mortgage Company, successor-in-interest to Goldman Sachs Commercial Mortgage Capital, L.P. (the “Lender”) filed an Application for the Appointment of a Receiver (the “Motion”) in District Court of Clark County, Nevada (the “Court”) (Case No. A-11-648281-B) seeking to have Ronald Paul Johnson appointed receiver for the property and businesses, including the hotel and gaming operations, of Colony Resorts LVH Acquisitions, LLC (the “Company” and such property and businesses, the “Receivership Property”). The Motion was filed by the Lender following the occurrence of certain Events of Default under the terms of that certain Loan Agreement, dated as of May 11, 2006, between the Company, as Borrower, and the Lender (as amended from time to time, the “Loan Agreement”). On January 6, 2012, the Court granted the Lender’s Motion for the Appointment of Receiver to take control of and maintain the Receivership Property and to do any other act reasonably necessary in the sole and absolute discretion and judgment of the receiver to benefit the Receivership Property (the “Order”). Pursuant to the Order, Mr. Johnson was appointed receiver (the “Receiver”) for the Receivership Property, to take effect on the date (the “Effective Date”) on which certain conditions have been satisfied, including entry of the Order, approval of the Order by Nevada gaming authorities, and the Receiver having filed his written acceptance and approval of the terms of the Order. The Order does not extend beyond the Receivership Property. Pursuant to that certain Stipulation for the Appointment of a Receiver dated January 5, 2012 between the
